             Case 3:18-cv-30182-MGM Document 8 Filed 11/20/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                                      C.A. No. 18-cv-30182


 KAITLIN MOLLOY, SARAH OELKER,
 ANNE THALHEIMER, DANIELLE RYAN,
 GABRIEL QUAGLIA, LISA AHLSTROM, and
 DALE MELCHER,

         Plaintiffs,

 v.

 CITY OF HOLYOKE, MASSACHUSETTS;
 ALEX MORSE, in his official capacity as Mayor
 of Holyoke; and DAMIAN COTE, in his official
 capacity as Holyoke Building Commissioner,

         Defendants.



              DEFENDANTS’ NOTICE OF ASSENT TO PLAINTIFFS’ MOTION
                        FOR PRELIMINARY INJUNCTION

        Defendants City of Holyoke, Alex Morse in his official capacity as Mayor of Holyoke,

and Damian Cote in his official capacity as Holyoke Building Commissioner, hereby give notice

that they assent to the Plaintiffs’ Motion for a Preliminary Injunction. Defendants further state

that they assent to the entry of a Preliminary Injunction in the form contained in Plaintiffs’

Proposed Order, to be filed today. Defendants do not concede ultimate liability in this matter.



                                              Respectfully submitted,

                                              CITY OF HOLYOKE, MASSACHUSETTS;
                                              ALEX MORSE, in his Official Capacity
                                              as Mayor of Holyoke; and DAMIAN COTE,


3086140.v1
             Case 3:18-cv-30182-MGM Document 8 Filed 11/20/18 Page 2 of 2



                                              in his official capacity as
                                              Holyoke Building Commissioner,

                                              By their attorney,
                                              TASHA MARSHALL


                                              /s/ Tasha Marshall______
                                              Tasha Marshall
                                              Associate City Solicitor
                                              BBO #696791
                                              Holyoke Law Department
                                              20 Korean Veterans Plaza
                                              Holyoke, MA 01040
                                              marshallt@holyoke.org

November 20, 2018

                                 CERTIFICATE OF SERVICE

       I certify that the Notice of Appearance was filed through the Electronic Case Filing
system, copies will be sent electronically to those registered participants listed on the Court’s
Notice of Electronic Filing (NEF) and paper copies will be served by first-class mail, postage
prepaid, to those listed on the NEF as non-registered participants.


                                              /s/ Tasha Marshall____________
                                              Tasha Marshall, Associate City Solicitor


November 20, 2018




                                                 2
3086140.v1
